 228DECISIONSOF NATIONALLABOR RELATIONS BOARDthe dependence of production operations on steam or electricity pro-duced in powerhouses involved in other cases in which we haverejected expressly such contentions and ordered severance elections .9,Accordingly, in these circumstances and on the record as a whole, wefind that the stationary engineers constitute a distinct, homogeneous,.and functionally coherent group of the sort which the Board has con-sistently held may, if it desires, constitute a separate appropriatebargaining unit.104.We find, therefore, that the following employees may constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All stationary engineers employed by the Employer in its boiler-room at its Garden City, New York, plant, but excluding all othersincluding refrigeration engineers and technicians, guards, and allsupervisors within the meaning of the Act.5.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-pressed in the election hereinafter directed.If a majority vote forthe Petitioner, they will be taken to have indicated their de*ir-es, toconstitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Petitioner for the unit described in paragraphnumbered 4, which the Board, under such circumstances finds to beappropriate for purposes of collective bargaining. In the event a,majority do not vote for the Petitioner, these employees shall remainpart of the existing unit and the Regional Director will issue a certification of results to such effect."[Text of Direction of Election omitted from publication.]ON. I. DuPont de Nemours and Company,etc., op. cit.supra; GeneralElectric Company(Fitchburg Works),110 NLRB 744.w Natvar Corporation,109 NLEB 1278;Westinohon a Electric Corporation,108 NLRR556; Schering Corporation,op. cit.,supra; CelotenCorporation,op. cit. supra; Inter-national Harvester Company, MilwaukeeWorks, 85 NLRB 1175.^iAmericanTobaocoCompany, Ino.,115 NLRB 218.Dexdale Hosiery Mills1andInternational Molders and FoundryWorkers Union of North America,AFL-CIO,Petitioner.CaseNo. 4-RC-08°32. January °L5,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Draper Lewis, Jr.,3The name of the Employer appears asamended atthe hearing.115 NLRB No. 27. DEXDALE HOSIERY MILLS.229hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2:,The;labor organization involved claims to represent employees ofthe- Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Dexdale Hosiery Mills, herein called Dexdale, is engaged in hosierymaking operations.Turbo Machine Company, herein called Turbo,a division of Dexdale, makes various automatic machinery.The Peti-tioner seeks a unit of the production employees confined to Turbo andthe maintenance employees common to both Dexdale and Turbo.TheEmployer contends that only an overall unit of production employeesof both manufacturing divisions and the maintenance employees,common to both is appropriate.There is no prior history of collective bargaining.Both Dexdale and Turbo, although separately incorporated, aresingly owned and operated, in substance, as two different production'divisions of a single employer.The Dexdale division makes women'shosiery and the Turbo division makes automatic machinery. Some ofthe machinery made by Turbo is made for Dexdale's use and the restfor outside customers.Operations of both divisions are confined to10 buildings located at a single site.Working space is about evenlydivided between employees of both divisions who, with the exceptionof one building which is used solely by Turbo employees, work in dif-ferent or adjacent areas in the same buildings.There is a singleoffice for both divisions which handles all paychecks and social-security and tax deductions.Payroll, social-security, and tax mat-ters for both divisions are handled in the name of Dexdale.There arecommon guard services.There is one maintenance department com-mon to both divisions.Costs of these common services are proratedbetween the Dexdale and Turbo production divisions based on theamount of space occupied by each operation.Employee skills in each of the production divisions differ and thereis no interchange of employees.Each division does its own hiring andjob tenure is divisionwide.Most of the Dexdale employees are paidon a piece-rate basis while Turbo's are hourly rated.Wages are han-dled separately for each division.This is also true of the maintenancedepartment.Supervision is separate, and working hours differ tosome extent with respect to each of these groups, including the mainte-nance=department, 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has generally, in the absence of cogent reasons to thecontrary such as bargaining history, included all production andmaintenance employees in a single plantwide unit.' This general rulehas been applied even where, as here, more than one production de-partment was involved.' In the instant case, not only does the Pe-titioner seek only 1 of the 2 production departments, but also seeksto combine that production department with the maintenance em-ployees who are common to both production departments.AlthoughtheBoard customarily grants separate representation to mainte-nance employees when no previous bargaining history of representa-tion on a broader basis exists,' the Petitioner is not confining its requestto the maintenance employees, but seeks to carve out a unit comprisingmaintenance employees and 1 of 2 production departments.Asthe Board has consistently held, a unit which does not include all theproduction employees is inappropriate.Nor is any deviation fromthis policy justified when a Petitioner, such as here, seeks to combinethem with the maintenance employees.We have taken into consideration the factors alleged by the Petitionerin favor of its unit position, predicated upon differences such as thosethat exist in functional operations and supervision, but do not findthem persuasive reasons for departing from the policy we have estab-lished.To do so would permit the fragmentizing of groups of pro-duction employees of a singly owned, operated, and controlled Em-ployer who work in close proximity to one another, sharing, together9 of the 10 buildings in which the Employer's operations are carriedon, and serviced by a common maintenance department. Accordingly,for the reasons stated, including the inherent inappropriateness ofcombining 1 of 2 production departments with a common mainte-nance department, we find the unit sought inappropriate, and shalldismiss the petition.[The Board dismissed the petition.]MEMBER PETERSON, dissenting :Contrary to the action taken herein by my colleagues, I would notdismiss this petition.In my opinion, each of the groups involved,'to wit, the Dexdale production employees, the Turbo productionemployees, and the maintenance employees, could constitute a separate.appropriate unit.My colleagues concede that the Board customarily8 E.g.,Comfort Slipper Corporation,111 NLRB 188;Mutual Rough Hat Company,86 NLRB 440.3 Beaumont Forging Co.,110 NLRB 2200.(Although the two production departmentswere separately located, skills were different,and no employee interchange,the Board helda single overall unit appropriate,stating at pp. 2201-2: "A plant unit...Ispre-sumptively appropriate and should,other things being equal, prevail over other unit typesnot designated by the statute.")4 See, for example,Carpenter Baking Company,Inc,112NLRB288;Simmons Company,112 NLRB 88. POLLOCK PAPER CORPORATION231grants separate representation to maintenance employees when no pre-vious bargaining history of representation on a broader basis exists 5In my opinion, parity of reasoning dictates the conclusion that if theskills of the maintenance employees are sufficiently distinct from thoseof the production employees for unit purposes-and certainly that isso here-the corollary is equally true. Indeed, there have been Boardcases, albeit few in number, where absent bargaining history units ofproduction employees have been found appropriate.'Furthermore,if, as I believe, there is sufficient basis for finding that units of produc-tion and maintenance employees could be separately appropriate here,there is equal reason for holding that separate units of the Turbo pro-duction employees and Dexdale production employees would likewisebe appropriate.For, the record makes it manifest that the dutiesand skills of these production employees are completely different.Thus, the Dexdale division makes women's hosiery and the Turbodivision makes automatic machinery ; employee skills in each of theseproduction divisions differ and there is no interchange of employees;each division does its own hiring and job tenure is divisionwide; mostof the Dexdale employees are paid on a piece-rate basis while Turbo'sare hourly rated; wages are handled separately for each division;supervision is separate; and working hours differ.In these circumstances, I believe that since each of the three groupsinvolved could constitute a separate appropriate unit, the combina-tion here proposed is also appropriate.There does not appear to beany persuasive reason for not establishing a unit of the Turbo produc-tion employees and the maintenance employees, particularly in light ofthe fact that the remaining group-the Dexdale production employ-ees-would be separately appropriate in the event another uniondesires to represent it.Accordingly, I would direct an election amongthe employees sought by the Petitioner.5 See footnote4,supra.6 Stauffer Chemical Company,108 NLRB 1037;Wrought Iron Range Company,75NLRB 400.PollockPaper Corporation(Waterproof-Ohio--Division)andMiddletown Printing Pressmen's and Assistants'Union, LocalNumber235, AFL-CIO,'Petitioner.Case No. 9-RC-2597. Janu-ary 25,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rosemary S. Macke, hearing'The AFL and the CIO having merged,we are amending the identification of the Unions'affiliations.115 NLRB No. 33.